708 P.2d 824 (1985)
Ethel S. LITTLETON, Petitioner-Appellee,
v.
STATE of Hawaii, Respondent-Appellant.
No. 10057.
Supreme Court of Hawaii.
October 23, 1985.
*825 Herbert R. Takahashi (Craig H. Uyehara with him on the writ), Honolulu, for petitioner-appellee.
Dan T. Kochi, Deputy Atty. Gen., Honolulu, for respondent-appellant.
Before PADGETT, Acting C.J., HAYASHI and WAKATSUKI, JJ., SIMEON R. ACOBA, Jr., First Circuit Judge, in place of LUM, C.J., Disqualified, and RONALD T.Y. MOON, First Circuit Judge, in place of NAKAMURA, J., Recused.
WAKATSUKI, Justice.
On a petition for writ of certiorari, the questions before this court are: (1) whether interest on a judgment against the State should be the 4% specified in Hawaii Revised Statutes (HRS) § 662-8,[1] rather than the 10% specified in HRS § 478-2;[2] (2) whether the interest should be computed from the date of the judgment on appeal rather than the trial court's original judgment.
The Intermediate Court of Appeals, 708 P.2d 829, held that the 4% interest applies and accrues from the date of the entry of the final appellate judgment.
Upon review of the records, we adopt the reasoning and affirm the decision of the Intermediate Court of Appeals.
NOTES
[1]  HRS § 662-8:

Interest. On all final judgments rendered against the State in actions instituted under this chapter, interest shall be computed at the rate of four per cent a year from the date of judgment up to, but not exceeding, thirty days after the date of approval of any appropriation act providing for payment of the judgment.
[2]  HRS § 478-2:

On judgment. Interest at the rate of ten per cent a year, and no more, shall be allowed on any judgment recovered before any court in the State, in any civil suit.